In a proceeding, inter alia, to invalidate a petition designating Edward A. Hayes as a candidate in the Democratic Party primary election to be held on September 9, 1980, for the public office of Representative to the United States Congress from the 16th Congressional District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 19, 1980, which, inter alia, dismissed the proceeding. Judgment affirmed, without costs or disbursements. In the absence of any evidence to refute subscribing witness Jeannie Hayes’ claim that she lived in the 16th Congressional District, Special Term acted properly in dismissing the proceeding to invalidate the designating petition. Mollen, P. J., Damiani, Mangano, Gulotta and Weinstein, JJ., concur.